Title: To James Madison from William E. Hũlings, 26 January 1803 (Abstract)
From: Hũlings, William E.
To: Madison, James


26 January 1803, New Orleans. “The Original of the inclosed triplicate left this place by Goverr. Claiborne’s express, on the 21st. Inst. The letters from his Excelly the Govr, and Intendt. to his C. Majesty’s Embasr. were by me, inclosed to you. Every thing remains as before the arrival of the dispatchez, nor do I believe any alteration will take place until the French, or orders from his C. M. arrive. The waters of the Missisy. are already high, and the season is near when the vast quantity of Produce from the American states, must force it’s way down; and being down, must want a place of deposit, until it can be shipped to foreign Ports.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 1 p.



   
   See Hũlings to JM, 20 Jan. 1803, and n. 1.



   
   A full transcription of this document has been added to the digital edition.

